Exhibit 10.60

AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT

This AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT (this “Amendment”) is
dated as of March 6, 2009, by and between ADA-ES, Inc., a Colorado corporation
(the “Company”) and the several purchasers signatory hereto (the “Purchasers”).
This Amendment shall be effective as of March 1, 2009. Capitalized terms used in
this Amendment and not otherwise defined herein shall have the meanings ascribed
thereto in the Purchase Agreement (defined below).

RECITALS

WHEREAS, the Company and the Purchasers entered into that certain Securities
Purchase Agreement dated as of October 1, 2008 (the “Purchase Agreement”).

WHEREAS, the Company and the Purchasers wish to amend the Purchase Agreement as
provided herein.

AGREEMENT

NOW THEREFORE, in consideration of the premises and agreements herein contained
and intending to be legally bound hereby, the parties hereby agree as follows:

1.01 Amendments. The Purchase Agreement is hereby amended as follows:

a. The reference to “March 2, 2009” in Section 6.03c. is deleted and replaced
with “June 30, 2009 except that such date shall automatically be extended for
successive 90 day periods unless and until either the Company or the Purchasers
provides written notice (an “Expiration Notice”) to the Purchasers’
Representative or the Company, as applicable at least 10 Business Days prior to
such extension that it does not wish to extend such date.”

b. Except as modified hereby, the Purchase Agreement is reaffirmed in all
respects, and all references therein to “this Agreement” shall mean the Purchase
Agreement, as modified hereby.

1.02 Severability. Should any part or provision of this Amendment be held
unenforceable or in conflict with the applicable laws or regulations of any
jurisdiction, the invalid or unenforceable part or provisions shall be replaced
with a provision which accomplishes, to the extent possible, the original
business purpose of such part or provision in a valid and enforceable manner,
and the remainder of this Amendment shall remain in full force and effect and
binding upon the parties hereto.

1.03 Governing Law. THIS AMENDMENT (INCLUDING ANY CLAIM OR CONTROVERSY ARISING
OUT OF OR RELATING TO THIS AMENDMENT) SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO
CONFLICT OF LAWS PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW
OTHER THAN THE LAW OF THE STATE OF DELAWARE.

1.04 Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

ADA-ES INC.,

a Colorado corporation

By:   /s/ Michael D. Durham   Name:   Michael D. Durham   Title:   CEO

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

ENERGY CAPITAL PARTNERS I, LP,

a Delaware limited partnership

By:   Energy Capital Partners GP I, LLC, its general partner By:   Energy
Capital Partners, LLC, its managing member By:   /s/ Peter Labbat   Name:  
Peter Labbat   Title:   Managing Member

ENERGY CAPITAL PARTNERS I-A, LP,

a Delaware limited partnership

By:   Energy Capital Partners GP I, LLC, its general partner By:   Energy
Capital Partners, LLC, its managing member By:   /s/ Peter Labbat   Name:  
Peter Labbat   Title:   Managing Member

ENERGY CAPITAL PARTNERS I (TEF IP), LP,

a Delaware limited partnership

By:   Energy Capital Partners GP I, LLC, its general partner By:   Energy
Capital Partners, LLC, its managing member By:   /s/ Peter Labbat   Name:  
Peter Labbat   Title:   Managing Member

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

ENERGY CAPITAL PARTNERS I-B, LP,

a Delaware limited partnership

By:   Energy Capital Partners GP I, LLC, its general partner By:   Energy
Capital Partners, LLC, its managing member By:   /s/ Peter Labbat   Name:  
Peter Labbat   Title:   Managing Member

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT]